Lowe, J.
i. taxes: Eythea!tate The faith of the State is pledged to preserve the school fund intact from loss in any quarter or from any cause; hence, among other preventive means, an act was passed and approved April 2d, 1860, to ■ protect real estate on which the school or university funds-have lien from sale for taxes. The second section of said act (being § 811 of the Revision) provides: “ That in all cases where real estate is mortgaged or otherwise incumbered to the school or university fund of this State, the interest of the person who holds the fee title shall alone be sold for taxes, and in no case shall the lien or interest of *42the State be affected by any sale of such incumbered real estate made for taxes.”
Under this act it is clear that the State, becoming itself tbe purchaser under the mortgage foreclosure, takes the land free from and unaffected by the delinquent taxes, and in selling again the land, conveys it in like free condition and discharged of all tax liens.
It follows that it would be unlawful for the treasurer of Story county to proceed to collect the delinquent taxes aforesaid as against the plaintiff, who has succeeded by her purchase to all the rights and the same interest held by her grantor.
. The judgment will be reversed and the injunction made perpetual against the collection of any of said taxes.
Reversed.